Citation Nr: 0947876	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  94-29 990	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals, postoperative, left wrist, de Quervain's 
tendonitis, prior to January 31, 1986,

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals, postoperative, left wrist, de Quervain's 
tendonitis, from March 1, 1986 to June 25, 1998.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals, postoperative, left wrist, de Quervain's 
tendonitis, from October 1, 1998 to July 5, 2001, to include 
on an extraschedular basis.

4.  Entitlement to an initial rating in excess of 30 percent 
for residuals, postoperative, left wrist, de Quervain's 
tendonitis, from November 1, 2001.

5.  Entitlement to an initial rating in excess of 10 percent 
for a 5.5-cm surgical scar, left wrist.

6.  Entitlement to an initial compensable rating for a 3-cm 
midline surgical scar, left wrist.

7.  Entitlement to an initial compensable rating for a 4-cm 
lateral aspect surgical scar, left wrist.

8.  Entitlement to an initial compensable rating for a 4-cm 
medial surgical scar, left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from August 1983 to July 
1984.  She also had additional periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
with the Army Reserves until August 1997, to include a period 
of ACDUTRA from July 15, 1984 to July 27, 1984, when she 
injured both wrists.  

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal of January 1993 rating decision issued in 
February 1993 by the Philadelphia, Pennsylvania (Philadelphia 
RO), which implemented a December 1992 Board decision, 
granting service connection for left wrist de Quervain's 
tendonitis (left wrist disability).  In the January 1993 
rating decision, service connection was granted for 
residuals, postoperative, left wrist, de Quervain's 
tendonitis and an initial 10 percent rating was assigned, 
effective July 28, 1984; a temporary total (100 percent) 
rating (TTR) due to convalescence following surgery under 
38 C.F.R. § 4.30 was assigned, effective from January 31, 
1986 to March 1, 1986, and a noncompensable rating was 
assigned, effective March 1, 1986.  The Veteran filed a 
notice of disagreement (NOD) with the initial disability 
rating(s) assigned.  In a June 1993 rating decision, the 
Philadelphia RO assigned a 10 percent rating, effective March 
1, 1986.  In a March 1994 rating decision, the Philadelphia 
RO confirmed the 10 percent rating for the Veteran's left 
wrist disability.  The Veteran perfected her appeal in March 
1994.

The Veteran testified at a RO hearing in May 1994; a 
transcript of the hearing is of record.  Thereafter, in a 
June 1994 Hearing Officer's decision, in pertinent part, 
service connection was granted for a tender and painful scar, 
left wrist, and an initial 10 percent rating was assigned.  
In a July 1994 rating decision issued in August 1994, the 
Philadelphia RO confirmed and continued the 10 percent 
ratings for the Veteran's left wrist disability and for a 
scar, postoperative, left wrist, both effective March 1, 
1986.  The Veteran relocated to Georgia in August 1995, and 
the claims file was subsequently transferred to the RO in 
Atlanta, Georgia (Atlanta RO).

In May 1997, the case was remanded to the Atlanta RO to 
schedule the Veteran for a Travel Board hearing.  In February 
1998, the Veteran testified before an Acting Member of the 
Board at the Atlanta RO; a transcript of the hearing is 
associated with the claims file.  At that hearing, the Board 
accepted additional evidence submitted by the Veteran, along 
with a waiver of initial review by the RO.  See 38 C.F.R. § 
20.1304 (1997).

In January 1998, the Board remanded the case to the Atlanta 
RO for further development.  VA examinations were conducted 
in December 1998, January 2001, and July 2003.  In a June 
2004 rating decision issued in July 2004, the Atlanta RO 
granted TTRs under 38 C.F.R. § 4.30, effective from June 25, 
1998 to June 25, 1998 and from October 1, 1998 to July 5, 
2001; assigned 10 percent and 20 percent ratings for 
residuals, postoperative left wrist, de Quervain's 
tendonitis, effective from October 1, 1998 and from November 
1, 2001, respectively; granted service connection for a 5.5-
cm anterior surface scar, left wrist, and assigned an initial 
10 percent rating, effective July 5, 2001; and granted 
service connection for a 3-cm midline scar, a 4-cm lateral 
aspect scar and a 4-cm medial aspect scar, left wrist, and 
assigned separate initial noncompensable ratings, effective 
July 5, 2001.  

In a statement received later in July 2004, the Veteran 
indicated her dissatisfaction with the June 2004 decision.  
In an August 2004 supplemental statement of the case (SSOC) 
and rating decision, the Atlanta RO granted a separate rating 
for pain, fatigue and weakness with motion for the left wrist 
disability, effective July 5, 2001.  

In a February 2005 remand, the Board noted that, following 
the additional awards of service connection for four scars 
and the assignment of a separate 10 percent rating for pain, 
fatigue, and weakness of the left wrist in the June and 
August 2004 rating decisions, in September 2004, the 
Veteran's representative submitted an NOD with the initial 
disability ratings assigned.  However, a review of the record 
showed that the RO had not issued a statement of the case 
(SOC) with regard to the rating decisions of June and August 
2004.  So, in the Board's February 2005 remand, these issues 
were remanded to the Atlanta RO via the Appeals Management 
Center (AMC), in Washington, DC, for the issuance of a SOC in 
accord with the decision in Manlincon v. West, 12 Vet. App. 
328 (1999).  The case was also remanded to schedule another 
Travel Board hearing, since the individual who conducted the 
February 1998 Travel Board hearing was no longer employed by 
the Board, and the Veteran had indicated that she wanted 
another hearing, in a December 2004 statement.

In a June 2006 Decision Review Officer (DRO) decision, the 
DRO determined that the August 2004 rating decision contained 
clear and unmistakable error (CUE) in assigning a separate 10 
percent rating for pain, fatigue, and weakness of the left 
wrist and that the rating for the Veteran's left wrist 
disability instead should have been increased to 30 percent 
in accord with the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In compliance with the Board's February 2005 
remand, the RO issued a SOC with regard to the initial 
ratings assigned for the four scars and the Veteran perfected 
her appeal with regard to these additional issues in August 
2006.  No SOC was required with regard to the issue of a 
separate 10 percent rating for pain, fatigue, and weakness of 
the left wrist, since CUE was found in the August 2004 rating 
decision.

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection, the Board 
has characterized the issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although higher, 10 and 30 percent, ratings for the 
Veteran's left wrist disability have been assigned during the 
pendency of the appeal, as higher ratings at each stage are 
available, the Veteran is presumed to seek the maximum 
available benefit for a disability, the claims for higher 
initial ratings remain viable on appeal.  Id; AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The issue of entitlement to an initial rating in excess of 10 
percent for residuals, postoperative left wrist, de 
Quervain's tendonitis, from October 1, 1998 to July 5, 2001, 
to include on an extraschedular basis, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the AMC, in Washington, DC.  VA will notify the 
Veteran if further action, on her part, is required.

As a final preliminary matter, since the Veteran meets the 
schedular criteria for entitlement to a total rating due to 
individual unemployability (TDIU) based on service-connected 
disability as defined in 38 C.F.R. § 4.16(a) (2008) and is 
currently unemployed, a claim for a TDIU is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  Prior to January 31, 1986, the Veteran's left wrist 
disability was primarily manifested by poor grip, numbness 
about the dorsum aspect of the thumb with marked tenderness 
in the area of the first metacarpal bone; otherwise finger 
movements were still normal; x-rays showed no bone 
abnormalities; any limitation of movement was due to pain.  
There was no evidence that dorsiflexion was less than 15 
degrees or palmar flexion limited was in line with forearm.

2.  From March 1, 1986 to June 25, 1998, the Veteran's left 
wrist disability was primarily manifested by poor grip, 
numbness about the dorsum aspect of the thumb with marked 
tenderness in the area of the first metacarpal bone; and some 
limitation of motion; x-rays showed no bone abnormalities; 
any limitation of movement was due to pain.  There was no 
evidence that dorsiflexion was less than 15 degrees or palmar 
flexion limited was in line with forearm.

3.  From November 1, 2001, the Veteran's left wrist 
disability has not been manifested by unfavorable ankylosis 
of the wrist, in any degree of palmar flexion, or with ulnar 
or radial deviation.

4.  From July 5, 2001, the Veteran's superficial, surgical 
scars of the left wrist have been tender and painful, cover 
an area of less than 144 square inches (929 square 
centimeters), are stable, and cause no functional impairment; 
they have not been poorly nourished with repeated ulceration 
nor associated with underlying soft tissue damage.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals, postoperative, left wrist, de 
Quervain's tendonitis, prior to January 31, 1986, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991, 
West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 
4.1-4.10, 4.40, 4.45, 4.59, 4.70, 4.71a, Diagnostic Code 5215 
(1984-1985).

2.  The criteria for a rating in excess of 10 percent for 
residuals, postoperative, left wrist, de Quervain's 
tendonitis, from March 1, 1986 to June 25, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991, 
West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 
4.1-4.10, 4.40, 4.45, 4.59, 4.70, 4.71a, Diagnostic Code 5215 
(1985-1997).

3.  The criteria for a rating in excess of 30 percent for 
residuals, postoperative left wrist, de Quervain's 
tendonitis, from November 1, 2001, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.10, 4.40, 4.45, 
4.59, 4.70, 4.71a, Diagnostic Code 5214 (2001-2008).

4.  The criteria for an initial rating in excess of 10 
percent for a 5.5-cm surgical scar, left wrist, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.10, 
4.14, 4.118, Diagnostic Code 7804 (2001-2008).

5.  Resolving the doubt in the Veteran's favor, the criteria 
for an initial compensable rating for a 3-cm midline surgical 
scar, left wrist, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.10, 4.14, 4.118, Diagnostic Code 7804 
(2001-2008).

6.  Resolving the doubt in the Veteran's favor, the criteria 
for an initial compensable rating for a 4-cm lateral aspect 
surgical scar, left wrist, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.10, 4.14, 4.118, 
Diagnostic Code 7804 (2001-2008).

7.  Resolving the doubt in the Veteran's favor, the criteria 
for an initial compensable rating for a 4-cm medial surgical 
scar, left wrist, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.10, 4.14, 4.118, Diagnostic Code 7804 
(2001-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).V

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  

Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the 
burden of showing how the defective notice was harmful).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and an 
effective date has been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

The Board notes that VCAA notice was only provided to the 
Veteran after the initial rating decision in this case had 
been promulgated, as the initial rating decision granting 
service connection was issued prior to the enactment of the 
VCAA.  Collectively, in various letters dated in May, 2002, 
December 2005, March 2006, June 2006, and October 2008, VA 
provided notice to the Veteran explaining what was needed to 
substantiate claims for higher ratings consistent with the 
requirements of 38 C.F.R. § 3.159 and the holding in 
Dingess/Hartman.  These letters informed the Veteran of what 
information and evidence must be submitted by her and what 
information and evidence would be obtained by VA.  In the 
March 2006 and June 2006 letters, the Veteran was provided 
notice as to how effective dates are assigned (if a higher 
rating is granted), as well as the type of evidence that 
impacts this type of determination.  The Board also points 
out that various SOCs and SSOCs set forth the rating criteria 
applicable to the Veteran's service-connected disabilities 
(which suffices for Dingess/Hartman).

Moreover, the Board notes that the Veteran has provided 
testimony and she and her representative have provided 
argument on her behalf in various statements.  The Board also 
is aware of the Veteran's statements made at various VA 
examinations, during which she described the effects of her 
service-connected left wrist and scar disabilities on her 
employment and daily life.  These statements indicate an 
awareness on the part of the Veteran and her representative 
that information about such effects is necessary to 
substantiate her claims for higher ratings.  The Court has 
held that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).

After issuance of the notice and opportunity for the Veteran 
to respond, the June 2006 SOC and June 2006, August 2006, 
November 2008 SSOCs reflect readjudication of the higher 
rating claims.  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board also notes that the Veteran has been afforded 
appropriate VA examinations.  The Veteran's service treatment 
records, private and VA healthcare provider statements, 
pertinent worker's compensation and Social Security 
Administration (SSA) records, and private and VA medical 
records have been associated with the record.  Also of record 
and considered in connection with the appeal is the Veteran's 
testimony and various written statements provided by her and 
by her representative, on her behalf.  Neither the Veteran 
nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.

In sum, there is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the matters herein decided on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters decided herein on appeal, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

II.  Background

An August 1982 Reserves commissioning physical examination 
report revealed normal clinical findings for the Veteran's 
upper extremities.

During 1984, the Veteran's bilateral de Quervain's disease 
was treated with injections with minimal relief.  An August 
1984 Reserves individual sick slip reflects no pushups during 
P.T. for two weeks (no weightbearing).  A September 1984 
Reserves annual physical examination report revealed normal 
clinical findings for the upper extremities.

In January 1985, surgery was performed on the right first 
dorsal compartment for de Quervain's disease and resulted in 
little relief of symptoms.  

In February and March 1985 statements, a private orthopedic 
surgeon, E. C. M., M.D. indicated that she first saw the 
Veteran in July 1984 for de Quervain's tendonitis, initially 
of the right hand.  Following surgical release of her right 
de Quervain's tendonitis, in January 1985, Dr. E. C. M. saw 
the Veteran, who reported new onset of the same symptoms 
(pain and tenderness of the extensor tendons) on the left 
side in the past month, for which she was given a splint.  In 
March 1985, the left wrist pain was extreme; Finkelstein's 
test was positive; and positive tenderness was noted 
throughout the range of left wrist motion.  She was started 
on a desensitization program and urged to return to the 
surgeon who had performed the earlier right wrist release to 
discuss options.  

At an April 1985 VA examination, the Veteran reported that 
she had developed similar symptoms of de Quervain's 
tendonitis in her left hand which she depended upon solely 
while her right hand healed.  She also complained of 
paresthesia in the left thumb, especially when she made 
certain hand movements.  Her left hand was in a splint.  The 
Veteran stated that she was unable to do her duties as a 
nurse.  On examination, she had poor hand grip in both hands.  
There was numbness about the dorsum aspect of both thumbs, 
and also some sensory impairment on the volar on the right 
thumb.  She had marked tenderness in the areas of the left 
metacarpal bone.  Otherwise, finger movement was still 
normal.  The neurological diagnosis was bilateral neuroma 
involving most likely both median nerves.

During a May 1985 orthopedic follow-up at the Kimbrough Army 
Hospital, the Veteran complained of pain in the left hand and 
tenderness over the first dorsal compartment.  She was being 
treated with splint and medication, but with no relief.  
Impression was de Quervain's tendonitis and she was referred 
to the Walter Reed Army Medical Center (WRAMC) for surgery.  
In June 1985, the Veteran was treated for pain in the left 
wrist with xylocaine steroid injections diagnosed as de 
Quervain's.  

In a July 1985 statement, Dr. E. C. M. indicated that the 
Veteran's bilateral de Quervain's tendonitis rendered her 
disabled for her profession as a nurse.  

An August 1985 WRAMC discharge summary reflects that the 
Veteran was admitted because she had also developed pain in 
her left wrist along the area of the first dorsal compartment 
which had not been relieved by splinting or medication, 
following the January 1985 right wrist release surgery.  On 
examination, there was tenderness to palpation, on the first 
and third dorsal compartments but most especially the first 
dorsal compartment.  Sensation was normal to two point 
discrimination.  There was a positive Finkelstein's test, 
however, on the left side.  X-rays showed no bone 
abnormalities.  A June 1985 bone scan was remarkable for 
increased osteoblastic activity and blood pooling in the left 
distal radius region without evidence of reflex sympathetic 
dystrophy.  A diagnosis of de Quervain's of the left wrist 
was given and she was treated with xylocaine and steroid 
injections, noted to be improving at discharge.  The Veteran 
was discharged with a temporary 90-day profile for left wrist 
pain ending on October 10, 1985 of no lifting of patients, no 
overhead work, and no pushups, but she might perform CPR.  
With this profile she could return to her reserve unit to 
perform weekend duty as needed.  

When seen at a September 1985 follow-up, the left hand was 
noted to have a very tender trigger point of the extensor 
tendon and decreased range of motion.  Assessment was de 
Quervain's syndrome.  An October 1985 progress note reflects 
that left wrist symptoms started in September 1984.  The 
Veteran complained that she could not bend or flex because 
the pain was too great.  She also indicated that she could 
not push or do her job as a nurse.  The left hand was 
negative for paresthesia; she had been in a splint for four 
months.  Pain was worse at night.  A November 1985 follow-up 
revealed that the steroid injection given in June 1985 
provided good relief for about two months, but her symptoms 
had completely returned, and the Veteran started wearing a 
splint again which provided some relief.  On examination, she 
had a positive Finkelstein's test and joint tenderness over 
the first dorsal compartment.  Surgery was scheduled for 
January 1986.

In January 1986, surgery was performed on the left first 
dorsal compartment release for de Quervain's disease at the 
WRAMC and apparently resulted in little relief of symptoms, 
even though a March 1986 WRAMC follow-up note reflected that 
the Veteran was doing well, had no pain and had good range of 
motion.  Incision was noted to be healing well.  She could 
return to full activity.

On an August 1987 Reserves over 40 physical examination 
report, the examiner noted tendonitis of both hands, history 
not significant.  Two days later, a Reserves treatment note 
revealed treatment for complaints of spasms in both arms 
status post surgery for de Quervain's disease of both wrists.  
Examination showed bilateral wrist scars without swelling, 
but with some tenderness on palpation of both bicipital 
areas.  The assessment was muscular ache of biceps and 
triceps, bilaterally.  

During an August 1989 VA examination, the Veteran complained 
of continued weakness with cramps and muscle spasms upon 
exertion and an inability to lift more than 40 to 50 pounds 
without discomfort.  She reported aching and pain of both 
hands, especially about the thumb and the first 
carpometacarpal (CMC) bone.  Lifting, gripping objects for 
long periods and certain movements of the thumbs aggravated 
her thumbs and hands, so did cold weather.  A popping 
sensation was noted about the first CMC joint of each hand.  
On examination, there was a 3.5-cm scar over the dorsum of 
the first CMC joint of the left hand.  Discomfort was noted 
on passive manipulation of the first CMC joint.  Full flexion 
and extension of the fingers of the left hand, including the 
thumb, was possible.  Passive manipulation of the extensor 
tendon to the left thumb caused discomfort.  X-rays revealed 
evidence of multiple cystic changes within the capitate bones 
of both hands.  The diagnoses included residual of injury to 
the left hand and status postoperative arthrotomy of the 
first CMC joint of both hands with scars on the dorsum of 
both hands; joint dysfunction of the first CMC joint of both 
hands; and tendonitis of extensor tendon to left thumb.

A March 1990 Reserves physical examination report reflects 
scars on the left and right wrists due to surgeries for 
injuries to her wrists climbing a 7-foot wall while on 
officer basic training in 1984.

At an August 21, 1992 private evaluation, the Veteran 
reported episodic pain about the radial aspects of her wrists 
when doing activities such as pushups or lifting more than 35 
pounds.  The left wrist had full range of motion but there 
was mild tenderness about the first CMC joint.  There was 
minimal tenderness over the first dorsal compartment.  She 
had a negative Finkelstein's test and a negative Tinel's test 
over the dorsal radial sensory nerve.  There was a well-
healed surgical scar with mild hypertrophic scar proximately.  
Stress over the CMC joint reproduced her symptoms.  X-rays 
were unremarkable.  The impression was de Quervain's 
syndrome.  In an August 1992 statement, the Veteran's private 
hand surgeon, who had evaluated her on August 21, defined de 
Quervain's syndrome as an over use syndrome causing pain 
about the radial aspect of the wrist just proximal to the 
thumb.  The pain is increased with activities and is 
occasionally associated with swelling.  It can be treated 
with splints, injections or surgery.

During a September 1992 Central Office hearing, the Veteran 
testified that both hands had been injured in July 1984; and 
that, after right hand surgery in January 1985, she was not 
able to start work until August 1985, and that she was 
dependent entirely on the left hand for over a year. 

At a March 1993 VA examination, the Veteran complained of 
consistent pain and weakness in both hands, especially during 
exertion and lifting.  On examination, left hand weakness and 
tremors in the hand secondary to exertion and pain in wrist 
secondary to lifting was noted.  There was an S-shaped, well-
healed surgical scar on the left wrist that was not tender.  
Both dorsiflexion and palmar flexion were to 75 degrees.  
Neurological examination revealed left hand grip weaker than 
the right one.  There was some sensitivity in the whole left 
hand to pinprick.  Abduction of the left thumb was slightly 
weak.  An addendum revealed that electromyogram (EMG) and 
nerve conduction studies (NCS) were normal.  There was no 
gross evidence of nerve involvement.  The diagnosis was 
postoperative left wrist residuals-tremor on exertion and 
weakness of left hand.  

During a May 1993 VA examination, the Veteran reported that a 
January 1986 release had helped the pain initially; however, 
pain developed then on the dorsal and ulnar sides of the left 
wrist, but no numbness.  She continued to have more problems, 
with increasing symptoms depending on activities, such as 
dropping things.  The Veteran wore a night brace and took 
medication four times a day.  She continued to work as a 
nurse in the ambulatory care area at the Philadelphia VA 
Medical Center (VAMC) on a full-time basis.  On examination, 
a prominent, tender, sensitive 1 1/2 inch surgical scar over 
the left radial styloid was found.  Tenderness extended into 
the anatomic snuff box with a positive Finkelstein's test.  
There was also tenderness over the prominent ulnar styloid 
and dorsal radial lunar articulation which did not extend 
into the volar carpal ligament.  There was no numbness in the 
left hand compared to the right nor gross evidence of 
atrophy.  Tinel's test was positive over the ulnar nerve with 
tingling radiating distally more on the left than the right.  
Bilateral wrist motion was normal with no clicking or 
instability.  A bone scan was negative.

At a December 1993 VA follow-up, the Veteran complained of 
increasing pain and aching of the left wrist with swelling 
about the dorsum of the left wrist about the radial side with 
weakness of the left hand grip during the last few months.  
On examination, there was an incisional scar over the radial 
side of the dorsum of the wrist just below the end of the 
radius and extending to the base of the thumb, which was 
slightly tender.  There was swelling of the soft tissue in 
this area; passive manipulation of the first CMC joint of the 
left hand caused discomfort.  Weakness of the left hand grip 
was noted.  Full flexion and extension of the fingers of the 
left hand was possible.  She was to wear a wrist splint, 
apply ice to relieve swelling and pain, and take pain 
medication.  Diagnoses included tendonitis and chronic strain 
of the left wrist and postoperative residuals of excision of 
the soft tissue mass of the left wrist (radial side of dorsum 
of the wrist).  

At an April 1994 VA treatment visit, the Veteran reported 
experiencing weakness of the left hand grip and increasing 
pain and aching of the left wrist and hand with swelling of 
the dorsum of the right hand especially over the first and 
second metacarpal bones.  The left wrist was aggravated by 
lifting, certain movements and damp and cold weather.  On 
examination, there was an incisional scar over the radial 
side of the left wrist about 1 1/2 inches long which was tender 
to pressure palpation.  There was slight soft tissue 
prominence over the dorsum of the left hand and wrist 
especially over the first and second metacarpal bone.  
Pressure palpation over the dorsum of the left wrist and over 
the first carpal bone caused discomfort.  Left wrist 
dorsiflexion was to 50 degrees; palmar flexion was to 70 
degrees; ulnar deviation was to 45 degrees; and radial 
deviation was to 20 degrees.  Further dorsiflexion and 
plantar flexion caused discomfort.  Full flexion and 
extension of the fingers of the left hand was possible.  The 
diagnoses included residual of injury to the left wrist and 
hand and postoperative residual of excision of soft tissue 
mass of the left wrist (radial side-dorsum of left wrist); 
chronic left wrist strain; tendonitis of the left wrist 
including the extensor tendons to the left index and middle 
finger; weakness of the left hand grip; and tender scar of 
the left wrist (radial side).
 
During a May 1994 hearing at the Philadelphia RO, the Veteran 
testified that her left wrist was aching and very painful 
even though it was in a splint worn for alignment.  She 
reported that it was swollen over the four fingers, 
especially between the index finger and the thumb.  The 
Veteran stated that she could not do typing well with the 
left hand nor lift over 20 pounds and that, if she tried to 
lift such items, her hand gave way and she dropped them.  
Overhead movement such as hair brushing caused discomfort; 
over stress caused pain and swelling for prolonged periods, 
the longest of which was of one month's duration.  She took 
Motrin three times a day and aspirin three or more times a 
day and used an analgesic balm ointment on the painful areas.  
She also iced her wrist at night.  Since September, she had 
missed over twelve days of work because of her left wrist.  
With a splint on, the Veteran reported that she could rotate 
her hand without pain, but not without the splint on.  

At an August 1994 VA follow-up visit, the Veteran's left 
wrist was still slightly swollen with the index finger more 
markedly swollen and painful.

A February 1995 Reserves over 40 physical examination report 
revealed complaints of wrist pain, a history of injury to 
bilateral hands while in officer's basic course in 1984 and 
surgery to both hands, and a profile for lifting no more than 
15 pounds, no overhead lifting, and no sit-ups or pushups.  A 
February 1996 VA progress note reflected that tendonitis was 
controlled.  A May 1996 VA orthopedic follow-up note revealed 
no tenderness over the tendon of the first compartment, a 
positive Finkelstein's test with very mild pain on left hand, 
neurovascular intact.

An October 1996 Reserves individual sick slip reflects that 
the Veteran had bilateral first dorsal compartment release of 
the right hand in 1985 and of the left hand in 1986; that she 
had brought a note from her doctor excusing her from pushups; 
and that a 90-day profile was granted.  In December 1996, the 
Veteran was placed on a permanent physical profile to abstain 
from pushups for inflammation and tendonitis of both hands.  
On an accompanying Reserves physical examination report, the 
examiner had annotated bilateral wrist surgery for release of 
tendons in both thumbs.  

In March 1997, the Veteran was treated for de Quervain's 
tendonitis of both wrists.

During a September 1997 Travel Board hearing, her 
representative indicated that because the Veteran was unable 
to do pushups, she had been transferred to the inactive 
Reserves rather than being in an active Reserves program.  
The Veteran testified that she was having a lot more flare-
ups of pain and the involvement with her thumb as far as 
grasping and gripping as the pain in her wrist got to the 
point that she was unable to actually do pushups; that she 
also had problems lifting and holding things; and that what 
bothered her the most was her inability to have the strength 
in her wrist to hold things and then the thumb, to grip 
things.  Her wrists flared up once or twice a month and the 
Veteran stated that she had lost one week of work in the past 
year due to flare-ups.  She maintained that she was not able 
to lift over 20 pounds without dropping things nor able to 
grip items weighing even less than 10 pounds; and that she 
had had to relocate from Pennsylvania to Georgia due to more 
flare-ups in the colder climate.  The Veteran was on a home 
exercise program, took Motrin for pain relief, and applied 
ointments.  She had not been hospitalized since the January 
1986 surgery nor had she had a VA examination since 
relocating in August 1995.  

In February 1998, the Veteran was seen for complaints of both 
hands aching for four weeks; initially she noticed numbness 
in the morning and weakness.  She was taking 400 mg of Motrin 
twice a day and icing it down.  The Veteran also used 
ointment for aching.  Her right hand swelled up mostly on the 
thumb side and her hands felt like they were asleep for the 
previous two weeks.  The Veteran stated that she could not 
button clothes or grasp.  Her pain was worse with stretching 
and any motion.  She maintained that she could not hold 
anything of weight or do any activity using the thumb such as 
writing.  Pain was aching-type and located on the thumb side 
of the wrist and up her arm to her elbow on both sides.  The 
impression was possible recurrent tendonitis, stenosing 
tenosynovitis, CMC arthritis, radiocarpal arthritis.  At a 
follow-up later the same month, the Veteran indicated that 
she wore a spica splint on the right and that she had had 
left wrist/thumb swelling and numbness over the past two 
weeks.  She had pain while lifting things and on thumb 
extension.  On examination, there was mild edema on the thumb 
side of the left wrist and nodules from the surgical scar.  
There was mild tenderness and some limited thumb extension.  
Sensory was intact.  The impression was de Quervain's 
tendonitis with left keloid and granutoma inflammation.  
Later the same month, the Veteran complained that both scars 
on the lateral aspect were painful and there was tenderness 
over the scar area which had worsened over the last week.  
She reported occasional numbness over the wrist area and over 
the first and second digits that improved with excision.  She 
was being followed by occupational therapy.  No functional 
impairment was noted.  The right wrist was in a splint.  On 
the left wrist, there was a scar with fibrosis and slight 
tenderness of the thumb oppositional to the wrist and no 
effusion or range of motion.  On an April 1998 VA left hand 
x-ray, no significant skeletal or soft tissue abnormalities 
were identified.  The impression was mild degenerative joint 
disease of both thumb CMCs.  The Veteran was to instructed to 
do no heavy lifting (more than 30 pounds) and no repetitive 
motion activities with her hands.

In a March 1998 statement, the Veteran reported that she had 
missed about one week from work due to the severity of pain 
in her wrists, affecting her ability to perform activities of 
daily living (ADLs) and required job-related duties as a 
nurse and that, since January 1998, appointments and therapy 
treatments totaled three more weeks missed as a nurse.

The Veteran fell on her left wrist on June 15, 1998, 
sustaining a radial styloid fracture with a 2-mm gap 
displacement.  Closed reduction was attempted three days 
later without acceptable alignment.  June 15 and 18, 1998 VA 
left wrist x-rays showed a healing fracture of the distal 
radius.  Incongruity over about 2 to 3 mm existed on the 
articular surface of the radius.  Distal fragments were 
angled volarly about 22 to 30 degrees.  Some widening of the 
interspace between the os lunate and the scaphoid was noted 
on the later x-ray.  June 22, 1998 VA left wrist x-rays 
showed the extremity was in a cast.  A comminuted fracture of 
the distal radius again was noted.  Incongruity of about 3 mm 
existed in the articular surface and distal fragments were 
angled volarly, about 38 degrees.  Callus formation and bone 
healing was evident.  On June 25, 1998, an open reduction 
internal fixation (ORIF) of the left distal radius fracture 
with volar plate was performed following a fall.  X-rays 
taken following surgery showed a comminuted fracture of the 
distal radius.  Fragments were being maintained in excellent 
alignment and apposition by a T-metal plate held in position 
by four screws.  No incongruity in the articular surface was 
noted.  The scaphoid and the os lunate maintained normal 
anatomical position in relation to each other and the wrist 
joint.  Sutures were removed the first week of July 1998, she 
was encouraged active finger movement.  Early July 1998 VA x-
rays revealed a cast in place and a volar plate and screws 
near the radius.  The distal portion of the radial fracture 
was angled volarly.  Late July 1998 VA x-rays showed a 
compression plate and screws securing the distal 
radiometadiaphysis.  There was some volar displacement of the 
carpal bones with reversal of the carporadial angle.  A 
lightweight cast was applied.  When seen at the end of the 
month, it was noted that the Veteran continued to experience 
pain (not taking analgesics).  At the time of August 1998 VA 
x-rays, it was noted that the plaster cast had been removed.  
The findings were similar to those noted on the June 18, 1998 
x-rays.  Fracture fragments appeared in satisfactory 
position.  Proximal scaphoid appeared mildly sclerotic 
compared with distal pole.  The entire carpus appeared mildly 
in ventral location in relation to the distal radius.

Eventually, the Veteran had some collapse and some volar 
subluxation of her distal rays, resulting in loss of fixation 
and chronic discomfort and pain with limited motion, 
especially when she palmar flexed.  A September 1998 x-ray of 
the left wrist showed a plate with four screws in the distal 
radius, but the radial line was not identifiable.  There was 
volar displacement of the carpus at the radiocarpal joint 
with no abnormal lucency around the hardware shown.  The 
distal radius and carpus appeared osteopenia.  November and 
December 1998 VA x-rays of the left wrist revealed a T-shaped 
compression pate and screws placed on the volar aspect of the 
distal left radius.  The compression plate stabilized a 
fracture of the distal diametaphysial junction of the left 
radius.  The articular surface of the distal left radius and 
the carpal bones were displaced toward the volar aspect of 
the wrist.  

During a December 1998 VA examination, the Veteran complained 
of pain in both thumbs.  Even after surgeries on both wrists, 
she continued to have pain in her wrists with lifting and 
grasping.  Writing and cold weather aggravated the pain.  
Push-ups increased the pain in her thumb.  The Veteran stated 
that she had to stop working when the pain in her thumb 
became unbearable.  She was not using any prosthesis or 
brace.  There was no redness around either thumb, but there 
was intermittent swelling.  The Veteran is right handed.  
Following an ORIF of the left wrist, she had had limited 
motion and moderate pain.  The Veteran was taking synthroid, 
Motrin, estrogen, progesterone, Allegro, and Sudafed.  X-rays 
showed the distal fractured fragment of the left radius was 
displaced towards the volar aspect of the left forearm; all 
other remaining fractures were osteopenic.  The examiner 
noted that, in a November 1998 statement, one of the 
Veteran's VA physicians indicated that the ORIF of the left 
wrist had collapsed.  She had been treated with physical 
therapy and, although there was improvement in her motion, 
the Veteran would have a permanent partial disability of the 
left wrist.  

On examination, the left hand had a longitudinal scar along 
the radial styloid, along with moderate tenderness of the 
radial styloid region with a positive Finkelstein's test.  
Left thumb interphalangeal joint (IPJ) motion was: flexion to 
80 degrees and extension to 30 degrees.  Left thumb 
metacarpophalangeal joint (MPJ) motion was flexion to 60 
degrees.  Left thumb abduction was to 40 degrees.  She had 
mild swelling of the left wrist joint with moderate pain with 
grasping.  Left wrist motion was: palmar flexion to 10 
degrees; dorsiflexion to 20 degrees; radial deviation to 0 
degrees; and ulnar deviation to 5 degrees.  Except for left 
forearm supination to 25 degrees, left elbow flexion and 
forearm pronation were normal to 145 and 80 degrees, 
respectively.  Left shoulder range of motion was normal.  No 
neurocirculatory deficit of her extremities was noted.  Her 
reflexes were intact and equal.  The diagnoses included de 
Quervain's disease of both thumbs; malunion of the left 
distal radius; and traumatic arthritis of the left wrist.  
The examiner added that the Veteran's de Quervain's disease 
affected her grasping as well as activities that require the 
use of her thumbs as writing.  The injury to her left wrist 
had produced a partial permanent disability that had 
overshadowed the de Quervain's disease in her left thumb; 
however, it was difficult to separate the two entities as to 
their effect on the functioning of the left hand.

On January 7, 1999, the plate and screws were removed due to 
chronic left wrist pain, with pain continuing into 2000.  On 
admission, there was a well-healed surgical scar on the volar 
radial aspect of the left wrist.  The Veteran could extend 
and flex the wrist to about 20 degrees.  Grip strength was 5 
out of 5.  Supination and pronation were about 70 degrees, 
respectively.  The cast was removed a fortnight later.  When 
seen the following month, the Veteran reported increased 
range of motion and decreased pain.  Wrist flexion was about 
15 to 20 degrees with pain and extension was from 15 to 75 
degrees with pain.  X-rays showed no change.  When seen the 
first week of March 1999, the Veteran complained of decreased 
strength with use of left hand and pain rated at 4 out of 10.  
She was going to therapy twice a week.  On examination, left 
hand strength was 3 out of 5; sensation was normal.  

July 1999 VA left wrist x-rays revealed an old healed 
fracture of the distal end of the radius.  Some degenerative 
changes were taking place in the joint.  The distal fragment 
at the fracture site had healed in an angled position, 
volarly.  Os lunate was subluxed anteriorly.

When compared with a July 1999 VA x-ray of the left wrist, 
there was no change in the ventral angulation at the old 
distal radial fracture site with continued evidence of 
degenerative joint disease at the radiocarpal joint in a May 
2000 VA x-ray.  The carpal bones were positioned anteriorly 
at their expected location secondary to the ventral 
angulations at the distal radial fracture site.  Well 
circumscribed lucencies were shown in the distal radial 
metaphysis from previous screw placement.  A June 2000 VA x-
ray of the left wrist revealed volar tilt to the distal 
radius articular surface and evidence of irregular lucency 
involving the articular surface, suggesting the fracture line 
did extend into the joint, and positive ulnar variance of at 
least 5 mm.  There was absence of the distal ulnar styloid 
and a small adjacent rounded bony structure, suggesting that 
the ulnar styloid also was injured at the time of the acute 
injury.  There was slight widening of the scapholunate space.  
Several lucencies within the distal radius and also adjacent 
carpal bone suggested a subchondral cyst or perhaps old bone 
track.  The appearance was radiographically stable.

July 2000 VA left wrist x-rays showed a deformity of the 
distal radius from an old, healed trauma and multiple small 
lucencies in the distal radius related to screw applications 
in the past.  There was anterior displacement of the carpal 
bones in relation to the distal radius and was stable as 
compared to the previous study.  No periosteal reaction or 
soft tissue swelling was seen.  August 2000 VA x-rays of both 
hands revealed evidence of  an old fracture of the distal 
left radius with some lucency of the articular surface, 
suggesting that the fracture line extended into the articular 
surface.  Rounding or absence of the ulnar styloid indicated 
possible fracture of the ulnar styloid as well.  The 
articular surface of the left radius was tilted significantly 
in a volar direction and there was anterior positioning of 
the carpus in relationship to the radius due to this 
angulation of the articular surface.  There was also a 
suggestion of positive ulnar variance, probably due to the 
radial fracture.  

During a January 2001 VA examination, the Veteran reported 
difficulty brushing her teeth, so she used an electric tooth 
brush.  She indicated that it took a long time to dress 
herself and to cook, but there was no problem with showers.  
She could not carry heavy shopping or vacuum.  The Veteran 
had no difficulty walking or climbing stairs, but she was 
only able to drive occasionally.  She was unable to take out 
trash, push a lawnmower, or garden.  

On examination, there were two scars on the left wrist and 
one on the right wrist.  The first scar on the left wrist was 
located at the lateral border of the wrist which was the scar 
from the surgery which removed a growth from the tendon.  
This scar was an irregular length of 5 cm and curved at the 
middle and with a width of about 5 mm at the widest.  There 
was tenderness over the scar but the texture was firm without 
any adherence to the underlying structure.  The scar was also 
elevated and pale with some underlying tissue loss in some 
parts of the scar.  The scar was associated with 
disfigurement and limitation of motion.  There was no keloid 
formation, ulceration, inflammation or edema, but the scar 
was hypertrophic.  The other scar on the left wrist was 
located mainly on the distal part of the left forearm and was 
also on the frontal aspect of the left forearm.  This scar 
was a result of the ORIF performed in 1998.  It was 7 cm long 
and 5 mm wide.  It was linear in shape with some tenderness 
over it.  The second left wrist scar's texture was firm; it 
was elevated and pale in color.  There was no underlying 
tissue loss.  However, there was some disfigurement due to 
the presence of a hypertrophic scar and was associated with 
limitation of function of the left wrist.  There was no 
ulceration, inflammation or edema.  The right wrist scar was 
very faint.  It was a horizontal scar located about 3 cm from 
the right wrist line at the dorsal aspect of the right wrist 
over the right thumb extensor tendon.  This scar was a 1.5 cm 
x 1 mm linear, transverse surgical scar with absent 
tenderness, very pale in color with no underlying tissue 
loss, disfigurement, limitation of function or associated 
keloid formation.  It was not hypertrophic.  

There did not appear to be any obvious bony involvement in 
either wrist, nor obvious bony deformity suggestive of 
malunion or false joint.  There was no bony angulation, 
obvious constitutional sign of bone disease, nor evidence of 
osteomyelitis.  However, there was diffuse soft tissue 
swelling of the extensor region of both wrists without 
tenderness.  There was puffiness and swelling of both wrists, 
but neither were hot nor tender.  There was no obvious 
effusion nor drainage.  In addition to the two scars 
described above, left wrist range of motion was reduced with 
all movement.  Left wrist dorsiflexion was to 50 degrees and 
palmar flexion was to 30 degrees, radial deviation was to 
about 5 degrees and ulna deviation to about 20 degrees.  
Tenderness was noted over the extensor tendon of the left 
wrist.  Left wrist motion was additionally limited by pain 
and lack of endurance.  In an addendum, the examiner 
indicated that x-rays of the left wrist revealed an old 
radial fracture of the distal radius with posttraumatic 
degenerative change in the radiocarpal joint.  The diagnoses 
included two left wrist scars, one for tendon release for de 
Quervain's tendonitis and another for ORIF of the left radius 
fracture; status-post de Quervain's tendinitis with residual 
pain on the left wrist and posttraumatic degenerative change 
of the radiocarpal joint of the left wrist from old radius 
fracture; status-post de Quervain's tendinitis of the left 
wrist with surgical decompression and residual scar and left 
wrist pain; and status-post surgical repair of old radius 
fracture with degenerative arthritis in the left wrist 
radiocarpal joint and residual scar.

A February 2001 VA orthopedic surgery progress note revealed 
a history of left distal radius fracture and subsequent 
malunion.  The plan was a left wrist fusion.  

Complaints of pain in the fifth finger of the left hand were 
noted in May 2001.  A June 2001 VA surgical examination 
revealed a history of a volar Barton's/radial styloid 
fracture in January 1999 total wrist ORIF with volar plate 
which later went onto malunion.  The Veteran had the hardware 
removed and had had persistent pain since that time.  She had 
been treated with splints/occupational therapy/NSAIDs with no 
relief of symptoms and wanted a fusion for pain relief.  X-
rays of the left wrist revealed a well-healed fracture of the 
distal radius with foreshortening and positive ulnar variant.  
There was a volar tilt of 35 degrees to the distal radial 
fracture fragments and an oval bone density in close 
proximity to the styloid process of the ulna, suggesting an 
non-united styloid process of the ulna.  Several small 
lucencies were seen in the distal radius, having the 
appearance of residual changes from a previous fixation 
device.  Examination showed well-healed volar scar over the 
flexor carpi radialis on the left, healed de Quervain's 
release scar.  She had 50 degrees of wrist flexion and 15 
degrees of wrist extension with pain.  Pain was noted with 
axial load.  Nerves on motor testing were intact.  On July 5, 
2001, the Veteran underwent a left radialcarpal arthrodesis 
with a carpal tunnel release (CTR), distal ulnar resection, 
and wrist fusion for left posttraumatic wrist arthritis.

An August 2001 VA left wrist x-ray showed the extremity in a 
cast.  There was evidence of an old injury of the distal 
radius and ostectomy distal 2 cm. of the ulna.  The fracture 
of the radius was spanned by a metal plate which was anchored 
to the distal radius and third metacarpal.  

During a September 2001 VA follow-up, the Veteran complained 
of continuing pain of 9 out of 10 in the left hand and wrist 
following CTR and wrist fusion, treated effectively with 
Darvocet.  She described the pain as sharp anterior and dull 
posterior.  A September 2001 VA left wrist x-ray revealed a 
fused wrist joint with a metal plate spanning the joint along 
the dorsum, anchored by screws to the radius and third 
metacarpal.  The distal 3 cm of the ulna had been surgically 
removed.  Stability of the fusion was indeterminate as much 
of the detail was obscured by the metal plate.

November 2001 VA left hand x-rays showed an interval removal 
of a plaster cast with continued osteotomy of the distal left 
ulna.  A compression plate and stabilization screws were 
present within the distal left radius and proximal third 
metacarpal bone.  No significant changes were noted from the 
August 2001 x-ray.

In a January 28, 2002 independent medical examination (IME) 
report, J. B. B., D.O. indicated that he had seen the Veteran 
on May 11, 1999 regarding her de Quervain's release.  The 
Veteran reported that she had had problems with both wrists 
since an in-service injury.  Following separate de Quervain's 
releases in the mid-1980s, she reinjured her wrist in 1998 
and underwent an ORIF for a left wrist fracture.  This 
fracture healed in poor alignment and developed malunion.  
She had the plates removed in 1999.  The Veteran reinjured 
both wrists in July 2000, when she fell while working at the 
VAMC, fracturing the right third phalanx.  Her left wrist 
continued to give her problems and she went back to the 
Medical College of Georgia and underwent a left wrist fusion 
in July 2001.  The Veteran had been doing okay from that but 
her left wrist was still painful at times, but improving.  
There had been no rheumatological diagnosis other than 
posttraumatic arthritis, which has been treated with anti-
inflammatories.  She had not returned to work as a registered 
nurse since the July 2000 injury.  Physical examination of 
the left wrist showed a well-healed scar.  She had no motion 
at the wrist joint consistent with a solid wrist fusion.  Her 
metacarpophalangeal (MCP) joints were all functioning well as 
were the proximal interphalangeal (PIP) and the distal 
interphalangeal (DIP) joints.  Neurovascular examination of 
the hand was normal.  Sensation was intact.  The impression 
included status post radiocarpal arthrodesis, left, and 
status post bilateral de Quervain's.  The Veteran reported 
that she was only able to do limited ADLs and could not 
perform any household chores.  Dr. J. B. B. opined that the 
Veteran's left wrist clearly had problems well before the 
latest injury and that the injury may have exacerbated this 
but certainly did not cause her left wrist problem.  He did 
not feel that the Veteran had reached her maximum medical 
improvement but did think and she would have a permanent 
partial disability rating.  Dr. J. B. B. thought that the 
Veteran would be able to return to work in a more limited 
type of capacity such as a light-type duty fashion without 
any repetitive heavy lifting. 

In a January 2002 statement, one of the Veteran's VA 
physicians indicated that the November 2001 x-rays showed 
good alignment of the fusion and healing in process.  From 
the standpoint of long-term limitations and restrictions, a 
functional capacity examination would be needed.

February 2002 VA left hand x-rays revealed no evidence of a 
fracture or loosening of the fusion hardware nor evidence of 
periosteal reaction.  There was some sclerosis of the second 
metacarpal, which was stable when compared with the November 
2001 VA x-rays.  

At a March 2002 second opinion evaluation, J. B. B., D.O. 
indicated that the Veteran complained of pain in her left 
wrist.  She had fallen at home and fractured her distal 
radius on June 25, 1998.  The Veteran had an ORIF which 
healed without any evidence of infection.  However, she 
reported pain in her wrist particularly on trying to volar 
flex her wrist.  She was followed at the VA and it had been 
noted that she had an unstable configuration of the distal 
radius.  X-rays showed that the wrist was subluxed toward the 
volar surface.  The plate appeared to be impinging on the 
lunate.  Examination revealed volar flexion of her wrist to 
50 degrees, dorsiflexion to 20 degrees, and pronation and 
supination to 90 degrees.  She was working light duty as a 
nurse at the Georgia State Medical Prison.  He opined that it 
was reasonable to remove the plate and see if she could live 
with the malunion.  If it was painful, then she might 
consider having an arthrodesis of the distal radius and wrist 
joint.

May 2002 VA left wrist and hand x-rays revealed a long fusion 
plate from the mid-third metacarpal shaft to the proximal 
radial shaft with resection of the distal ulna.  The fusion 
appeared solid with no loosening of the screws.  There was 
some increased cortical thickness in the second metacarpal 
shaft, possibly secondary to altered biomechanics.  At a May 
2002 VA occupational therapy consult, the Veteran reported 
slight swelling and a little pain in her left wrist.  Active 
range of motion and strength of both upper extremities was 
well within functional limits with the exception of the left 
wrist, which was fused.  Bilateral grip strength was limited, 
but functional with the right being 35 percent of the norm 
(66 percent) and the left being 30 percent of the norm (57 
percent).  She was issued a Rolyan ergonomic hand exerciser 
and instructed in its use, contrast baths for edema control, 
and tendon gliding exercises for maintaining active range of 
motion of the left hand.  Between June 2002 and September 
2002, the Veteran underwent extensive occupational and 
physical therapy at the Augusta VAMC for knee and wrist pain.  
She was also prescribed Arthrotec and Darvocet and moist heat 
for relief of symptoms.

When seen in early November 2002, the Veteran complained of 
base of thumb pain and dorsal forearm pain 3 cm proximate to 
the wrist joint.  On examination, she had full grip and 
finger extension and no pain in the wrist with forced ulnar 
and radial deviation and wrist flexion and extension.  
However, grinding was noted on the first CMC.  The 
volar/radial base of the thumb was tender to palpation.  
There was mild tenderness over extensor tendons on palpation 
and dorsal swelling over the plate.  X-rays showed wrist 
fused and first CMC mild osteoarthritis.  The assessment 
included extensor tendon tenosynovitis due to retained 
hardware and left first CMC osteoarthritis.  She was injected 
with lidocaine and Kenalog with significant resolution of 
pain.  A late November 2002, VA surgery note reflects that 
examination findings of the left wrist were similar to those 
noted earlier that month.

On December 2, 2002, the left wrist plate was removed and 
nine days later the sutures were removed and she was placed 
in a volar splint.  X-rays following surgery revealed an 
interval removal of the compression plate and screws from the 
distal radius and third metacarpal and surgical removal of 
the distal end of the ulnar.  There was partial fusion of the 
radiocarpal joint.  Some periosteal thickening was noted in 
distal end of the radius and also in the mid-portion of the 
third metacarpal.  Some soft tissue edema was seen in the 
dorsum of the wrist, most likely from recent surgery.

At January 2003 VA follow-ups, Veteran complained of left 
wrist pain rated as 8 out of 10, the pain was noted to be 
slightly better.  The left wrist incision was totally healed.  
She was later given a lace up splint and was ready to restart 
therapy.  In mid-March 2003, the Veteran began VA physical 
therapy to lose weight and increase endurance that continued 
for 32 treatments until mid-September 2003.  During May 2003 
VA follow-up visits, the Veteran continued to complain of 
left wrist pain rated as 6 out of 10.  It was an aching-type 
pain associated with stiffness, aggravated by turning the 
wrist, and controlled with Darvocet, Diclofenac and aquatic 
therapy.

During a July 2003 VA examination, the Veteran complained of 
pain with activity including ADLs, such as grabbing objects, 
lifting her hand to brush her hair and, when opening the 
door, she had pain in her wrist due to instability and motion 
of the distal ulnar.  She denied any heat or redness but had 
some swelling.  She also reported lack of endurance with 
lifting objects with her left wrist.  The Veteran reported 
flare-ups of pain in her wrist about three times a week, 
lasting for several hours, usually due to any increase in 
activity.  Flare-ups prevent her from any type of activity 
such as shopping for herself.  She wore a volar cock-up 
splint on her left arm which helped to stabilize her wrist.  
The Veteran reported that when she pronated and supinated her 
wrist, she continued to have motion and movement of her ulna.  

On examination, range of motion of the left elbow was from 0 
to 130 degrees.  She had no left wrist flexion and her wrist 
was fixed at 15 degrees of extension.  The Veteran pronated 
to 80 degrees and supinated to 45 degrees which was limited 
by pain.  She could passively rotate to 70 degrees.  The 
Veteran had no tenderness to palpation on the first 
compartment.  She had active subluxation of the ulnar with 
pronation and supination which elicited pain.  She guarded 
with pronation and supination.  February 2003 VA x-rays 
showed well-healed fusion of the left wrist and the first row 
of carpal bones and the capitate with ostectomy of the distal 
2 cm of the ulnar.  There were no metallic foreign bodies.  
The diagnoses included postoperative dorsal scar on the left 
wrist with subjective complaints of pain, paresthesias over 
the scar, which is a result of both fusion of the left wrist 
and hardware removal; and residuals of left wrist de 
Quervain's tendonitis showed a well-healed surgical scar 
without pain over the first compartment on objective or 
subjective examination and no tenderness noted over the 
tendons of the left wrist or with provocative testing.  The 
examiner added that subjective factors included pain with 
ADLs with increased fatigue, weakness with lifting and pain 
with pronation and supination.  Objective findings were pain 
with pronation and supination.  The Veteran was 
neurovascularly intact in both sensory and motor with 5/5.  
She also had some instability of her left wrist with 
pronation and supination resulting from the distal ulnar 
resection with wrist fusion, limiting motion.

An August 2003 surgery orthopedic clinic note reflects that 
the Veteran complained of continuous left forearm pain in no 
specific distribution.  Pain was exacerbated by activity.  On 
examination, the physician was unable to elicit any specific 
point tenderness.  The Veteran described the pain as starting 
at the elbow over the ulna and radiating down the ulnar  
border.  There was pain along dorsum of carpus.  Neurologic 
and motor sensation were intact.  There were no sensory 
changes in the digits.  The assessment was status-post left 
wrist arthrodesis with left forearm and hand pain.  Pain and 
physical findings did not match and did not fit any specific 
etiology.

In an October 2003 statement, one of the Veteran's VA 
physicians indicated that she had undergone a left wrist 
fusion on July 5, 2001, which healed.  However, she continued 
to have residual discomfort, pain, and obviously limited 
motion.  The Veteran had pain with any strenuous activity 
requiring a grip and lifting.  She indicated that she had 
burning pain in her hand that was present on the dorsal 
aspect of her hand, the wrist and along the ulnar aspect.  

An early December 2003 VA orthopedic surgery progress note 
reflected complaints of left forearm pain that was unchanged 
and continuous, with no specific distribution.  She also 
complained of swelling in the forearm and wrist.  Her pain 
was exacerbated by activity.  The Veteran described the hand 
pain as burning type.  She had difficulty with overhead 
activity and ADLs around the head.  On examination, the 
physician was unable to elicit any specific point tenderness.  
She described the pain as starting at the elbow over the ulna 
and radiating down the ulnar border with pain along the 
dorsum of the carpus.  Radial/median/ulnar nerves on motor 
testing were intact.  No Tinel's at elbow or carpal tunnel 
was noted.  A September 2003 EMG was normal.  The assessment 
was status post wrist arthrodesis with forearm and hand pain; 
pain and physical findings did not match and did not fit any 
specific etiology; and she already had had carpal tunnel 
release at the time of fusion.  In mid-December 2003, the 
Veteran began VA physical therapy to strengthen her upper and 
lower extremities that continued until mid-February 2004.

In a January 2004 SSA decision, an administrative law judge 
found that the Veteran was unable to perform even sedentary 
work on a sustained basis and had been disabled since July 
12, 2000 due to the following severe impairments-carpal 
tunnel syndrome (CTS), tendonitis, osteoarthritis, and pain 
in her right wrist, neck, shoulders, knees, and ankles. 

In a January 2004 IME report, J. J. H., Jr., M.D. of the 
Carolina Musculoskeletal Institute opined that the Veteran 
was unable to perform the physical demands of any occupation, 
adding that she was not able to work in any nursing capacity, 
whether administrative or clinical.  There was no further 
therapy or any other treatment or testing that was going to 
make any difference and facilitate return to work.  Dr. J. J. 
H., Jr. felt that the Veteran's subjective complaints totally 
matched the objective medical evidence.  He concluded that 
she had persistent pain in both upper extremities, that her 
left wrist fusion had an unstable distal ulna, that her hand 
motion was limited, that her hand strength was greatly 
limited, and that her supination in both hands was limited.  
It was his medical opinion, that the Veteran was totally, 
completely and permanently disabled, 100 percent.

During a mid-January 2004 VA primary care follow-up, the 
Veteran reported that she had been placed on disability due 
to continuous pain in both hands, worse in the left, 
associated with numbness, swelling, and weakness.  She 
described the pain as aching and sharp radiating up to the 
left shoulder, rated as 5 out of 10, aggravated by any 
movement and moderate relief with Darvon.

During a March 2004 VA examination, the Veteran complained of 
continuous pain in the left wrist for which she took pain 
medication (Darvocet and nonsteroidal anti-inflammatories) 
and used wrist splints and Capsaicin cream to the joints as 
needed.  She had also been in aquatic physical therapy about 
two to three times a week.  The Veteran was unable to bend 
the left wrist since fusion in July 2001, and stated that the 
left ulnar bone remained unattached to the wrist since the 
fusion, which also caused sharp pain and limited her ADLs.  
For example, she had difficulty gripping things and was 
unable to brush her teeth.  She is right-handed and used an 
electric toothbrush because of the pain in the right wrist.  
The Veteran stated that she was just able to cook and 
sometimes had difficulty dressing herself and sometimes 
needed some help with vacuum cleaning.  She was able to drive 
a car with a splint on her hand, but she was unable to do 
gardening, take out the trash or push a lawnmower.  She had 
undergone at least four surgeries on her left wrist between 
January 1986 and July 2001 which resulted in numerous scars.  
The Veteran complained of pain and sensitivity over the 
scars, which got worse after the wrist fusion.  In particular 
she complained of pain on the medial side of the wrist with 
swelling and pain over the scar site and twitching of the 
wrists.

On examination, the Veteran had five surgical scars around 
the left wrist: a 10-cm midline scar on the dorsum of the 
wrist that was linear, hyperpigmented, tender and with 
disfigurement; a 5.5-cm scar on the anterior surface of the 
distal forearm and wrist that was linear, hypopigmented, 
tender and with disfigurement; a 4-cm scar on the medial 
aspect of the left wrist at the top of the ulnar that was 
linear, hypopigmented, nontender and with disfigurement; a 4-
cm irregular scar on the lateral aspect of the left wrist at 
the top of the ulnar that was linear, hypopigmented, 
nontender and with disfigurement; and a 3-cm scar on the 
anterior aspect of the left wrist over the midline from 
previous CTR which was nontender and without disfigurement.  
None were burn scars.  The left wrist was swollen, mostly at 
the dorsum of the left wrist with some tenderness on 
palpation but without heat or redness.  Range of motion of 
the left wrist was to 0 degrees for dorsiflexion, palmar 
flexion, and radial and ulnar deviation.  Range of motion was 
additionally limited by pain, fatigue, weakness, lack of 
endurance and incoordination.  There was ankylosis of the 
left wrist with no movement.  Grip strength was weaker on the 
left than the right.  X-rays showed extensive postoperative 
changes with previous surgical resection of the distal ulna 
and screw holes in the distal radius and in the medial finger 
metacarpal bone from previous metallic plate which had been 
removed.  There was partial fusion of the left wrist.  The 
diagnoses included de Quervain's tenosynovitis of the left 
wrist with previous history of injury to the left wrist and 
tenderness on the dorsal aspect of the left wrist including 
the thumb and numerous scars of the left wrist from many 
previous surgeries.  There had been fusion of the left wrist.  
This examiner added that the numerous problems of the left 
wrist were more likely than not to have contributed to 
weakness of the left wrist, which predisposed her to 
fracture.  In particular, the Veteran more likely than not 
had soft tissue weakness compromising the integrity of the 
left wrist following treatment for de Quervain's 
tenosynovitis with tendon release; that the degree of the 
fracture in June 1998 led to the fracture not healing 
properly and resulting in subsequent degenerative arthritis 
affecting the left wrist on review of x-rays done after that, 
particularly the January 2001 x-rays showing severe 
degenerative arthritis.

In a May 2004 statement, one of the Veteran's VA physicians 
indicated that he had been following her since 1995 and that 
she had been recently awarded SSA disability benefits.  She 
was permanently disabled.  In an August 2004 letter to the 
Veteran, this same VA physician agreed with Dr. J. J. H., 
Jr.'s assessment that she had an unstable distal ulna and 
that her hand motion was limited and weak.  Further, her EMG 
was normal so that there was no nerve problem; however, it 
was apparent that she had chronic pain syndrome in her left 
upper extremity.  Therefore, he recommended increasing her 
permanent physical impairment to 23 percent of whole person.  
This VA physician added that further use of the left upper 
extremity was obviously markedly limited and could not be 
used in any type of activity requiring any strength or 
agility.  He recommended that she return to Dr. J. J. H., Jr. 
because he is a hand and upper extremity specialist and his 
evaluation carries more weight.

An August 2004 VA primary care note reflected complaints of 
continuing pain in the left hand, associated with swelling, 
and controlled with Darvon and Tylenol.  Examination revealed 
possible minimal swelling of the left hand and muscle 
strength in the left of 3 out of 5.  During a November 2004 
VA primary care visit, the Veteran complained of pain and 
estimated it as a 6 out of 10.  Examination results were 
similar to those in August 2004.  November and December 2004 
VA orthopedic surgery notes reveal complaints of occasional 
swelling and popping sensation which the Veteran was able to 
recreate with supination.  On examination, there was no 
apparent motion with wrist flexion or extension.  Clunk was 
reproduced with supination.  Elbow was not tender to 
palpation and had full active range of motion.  Sensation was 
intact.  The assessment included well-fused radial joint with 
ulnar resection which was symptomatic with popping sensation.  
A December 2004 VA rheumatology note shows complaints of 
increased swelling and pain of the left hand.  On 
examination, no joint pain was noted.  The assessment 
included osteoarthritis, may be secondary to trauma, and 
degenerative changes of the left wrist.  At a February 2005 
VA primary care visit, the Veteran complained of pain of 6 
out of 10.  At an August 2005 VA follow-up, the Veteran 
complained of joint pain and swelling of the left hand.  She 
had full active range of motion.  There was minimal swelling 
of the left hand and muscle strength was 3 of 5 on the left.  
When seen at follow-ups in December 2005 and in February 
2006, the Veteran reported that her left wrist pain was 
unchanged, about a 6 out of 10.  

A January 2006 VA triple-phase bone scan of the hands and 
wrists with the whole body revealed a dense focus of 
increased activity within the left wrist and review of 
radiographs demonstrated prior fusion of the carpal bones 
with a long plate previously present through the third 
metacarpal attaching to the distal radius.  Only screw holes 
remained with fusion of the proximal carpal bone row and 
resection of the very distal ulna.

In a September 2006 letter, the Veteran's private orthopedic 
surgeon, S. M. F., M.D., opined that the Veteran's 
preexisting arthritis which was the result of a 1998 fall was 
aggravated in a July 2000 work-related accident, while 
attempting to catch a paraplegic patient who was falling.  
She had reached maximum medical improvement.  The permanent 
partial impairment of the left upper extremity was calculated 
at 38 percent based on loss of range of motion of the wrist 
combined with a distal ulnar resection according to the 
American Medical Association (AMA) Guidelines to the 
Evaluation of Permanent Impairment, 5th Edition (5th Edition 
of the AMA Guidelines).  He added that the Veteran was 
experiencing symptoms from an unstable distal ulna and might 
require further surgery.  Permanent limitations of the left 
upper extremity were a 5-pound weight limit with no pushing, 
pulling or twisting activities.

In a November 2006 IME report, W. D. B., M.D. indicated that 
the Veteran had a many year history of injuries to her wrists 
and multiple surgeries, particularly on her left wrist.  
Since her last surgery, the Veteran had had a lot of 
discomfort, greater in the left than the right wrist, that 
continued to the present.  She reported that she had been 
working with physical therapy during this time and had some 
increase in pain along the extensor tendon of both thumbs as 
she tried to work her good (right) wrist, in terms of lifting 
and pulling, and felt that she was able to do about 25 to 30 
pounds which was enough to aggravate her symptoms.  The 
Veteran stated that she had a great deal of difficulty using 
the left arm and wrist in any meaningful manner and did very 
little housework and drove only for very short, controlled 
distances.  Examination of the left wrist revealed that her 
incisions were well healed.  There was complete fusion at the 
wrist with no flexion or extension at the wrist level.  The 
head of the ulna was free-floating and could be palpated 
within the forearm as well.  Her intrinsic hand motion 
strength was reduced and this appeared to be more on a 
disuse, atrophic type basis.  The biceps and triceps reflexes 
were completely normal.  Gross sensation in both hands was 
normal.  Dr. W. D. B. opined that the Veteran has a very 
significant disability and that the left wrist was severe 
with complete absence of motion at the wrist and atrophy of 
some of the fine muscles of the left hand.  He felt that she 
had plateaued in terms of reaching maximum medical 
improvement and would not anticipate any further 
reconstructive surgery.  He did not feel that she was able to 
return to work, even at a light duty level, due to both 
wrists as he did not feel that the Veteran could use the 
right wrist and hand for any measurable length of time.  Dr. 
W. D. B. agreed with a January 2002 impairment rating of 18 
percent of the whole body according to the 5th Edition of the 
AMA Guidelines was an accurate disability rating.  In sum, 
the Veteran's greatest impairment occurred when she fell onto 
her wrists in 2000, which ultimately led to a surgical fusion 
of the left wrist and chronic tendonitis of the right. 

In an October 2008 functional capacity report, a VA physical 
therapist indicated that the Veteran had rated herself with 
low expectation of performance for many of the physical 
performance activities that were explained prior to testing.  
She was to walk on a frequent basis, carry five pounds, and 
do fingering left and right on a constant basis; and she was 
able to reach overhead left and right, to handle left and 
right, to feel, and to carry ten pounds on an occasional 
basis.  This placed the Veteran in the overall, 
sedentary/light activity category.  Self limitation was 
typically the cause for termination of specific activities 
throughout the session due to fear of safety or of injury and 
increased pain.  She voiced expectation of inability to 
perform activities safely or to assume position required for 
testing.  The therapist agreed with such limitations based on 
the Veteran's general physical condition, obesity, age, and 
overall moderate pain report.  

During an October 2008 VA joints examination, the Veteran 
complained of constant pain with swelling of the left wrist 
area, stiffness, and radiation of pain to the left shoulder.  
She stated that the left wrist does not bend as it is fused.  
The Veteran complained of decreased range of motion and 
described her pain as 8 out 10.  She was on Arthrotec twice 
daily and Darvocet-N as needed, usually taking three to four 
a day.  The Veteran had a TENS unit and occasionally uses hot 
packs, but they are not very effective.  The pain is 
tolerable if she does not miss regular doses of pain 
medications, which cause drowsiness.  She stated that she has 
additional limitations of motion and functional impairment of 
her left wrist, adding that she has a difficult time dressing 
herself and fixing her hair.  The Veteran reported that she 
frequently drops items with the left hand.  She uses splints 
on her left wrist constantly for any activity that she uses 
the left hand for, such as fixing her hair, dressing herself.  
Attempting to reach for items precipitated symptoms.  The 
Veteran denied episodes of dislocation or recurrent 
subluxation.  She stated that she cannot work as a nurse 
because of the drowsiness and the "frozen left hand."  She 
is right hand dominant.  The Veteran reported some pain and 
tenderness of the left thumb at the base of the left thumb in 
the left wrist area.  She denied any flare-ups and stated 
that her functional loss of the use of the left hand is 
primarily due to her left wrist fusion.  To alleviate her 
symptoms and stop the progression of pain, she tries to take 
her medications on a timely basis.  Keeping her left hand 
elevated also helps to decrease the pain.  The Veteran 
reported that she has scars related to two surgeries and that 
she has sensitivity with even lightly brushing over the 
dorsal aspect of the left hand.  She also has discomfort with 
any palpation over the scars.  The scars are located on the 
ulnar aspect of her left wrist.  She also has a 10.3-cm x 
.25-cm scar on the left anterior surface of the left hand, 
dorsal aspect.  There is a dimpling appearance with a 
depression of the scar on the dorsal side at the base of the 
thumb and wrist, radial side.  She did have 2+ edema of the 
left forearm 3 cm above the anterior scar.  She also has a 3-
cm scar on the left ulnar aspect and that she had a 
detachment of the bone from the wrist in this area.  She has 
a 4-cm x .25-cm scar from carpal tunnel surgery performed in 
2001, and an additional 3-cm x .25-cm scar on the radial 
aspect of the left wrist which is jagged in appearance.  The 
Veteran stated that the left radial scar was caused by 
steroid injections that built up fibrous tissue and then she 
had to have the fibrous tissue removed.  The area of the left 
radial scar is very tender to touch.  The scars are 
superficial and stable with no adherence to the underlying 
tissue.  There is no atrophy, frequent loss of skin covering, 
ulceration or skin breakdown of any of the scars.  She did 
have some tenderness with palpation of all scars.  

Examination revealed severely affected range of motion of the 
left wrist due to fusion.  She denied pain during the 
examination, but complained of tenderness to the joint area.  
No redness or effusion was noted.  There was minimal pain 
with palpation of the joint.  There was no erythema.  The 
examiner was unable to elicit any weakness of the left wrist, 
but she did have popping and crepitus of the left wrist with 
passive range of motion.  She did have active range of motion 
that was very slow for supination and pronation, which was 
normal.  Dorsiflexion was to 10 degrees without pain, and 
palmar flexion, radial deviation and ulnar deviation were to 
0 degrees each.  She guarded the left wrist and was hesitant 
to allow the examiner to examine it for fear of pain.  She 
would wince as an expression of discomfort when the examiner 
palpated or did range of motion testing, complaining of 
increased pain and noting fatigue and weakness with attempts 
of the examiner to do passive range of motion.  The Veteran's 
left wrist was frozen so she is not able to do repetitive 
motion.  X-rays revealed post-surgical changes of the left 
hand and wrist with evidence of a prior distal ulnar 
osteotomy and osseous fusion of the radiocarpal joint at the 
level of the proximal carpal row.  The diagnoses were left 
wrist fusion and de Quervain's tendonitis and residual scars, 
left wrist.

In December 2008, the Veteran submitted additional evidence, 
along with a waiver of RO review.  In addition to duplicate 
VA medical records, this evidence included a December 2008 
response to complete a federal student aid application by one 
of the Veteran's VA physicians.  This VA physician stated 
that she complained of bilateral upper extremity chronic pain 
and limited motion.  She had chronic hand and wrist pain, 
weakness and loss of motion of the left wrist with thumb CMC 
pain and chronic pain of the first dorsal compartment.  The 
right wrist showed chronic pain and weakness related to the 
first dorsal compartment and pain with motion of the right 
thumb CMC.  The Veteran reported shoulder and wrist pain at 
4-5 over 10 with rest and 7-8 over 10 with motion.  She took 
Arthrotec twice daily and Darvocet-N as needed, usually three 
to four a day, and used a TENS unit and occasionally hot 
packs.  The Veteran also wears wrist splints on a regular 
basis and has had extensive physical/occupational therapy.  
She reported that weakness, pain and limitation of motion of 
her hands and wrists interfere with her ADLs, including 
dressing and fixing her hair, adding that she frequently 
drops items with her left hand.  Examination of the left hand 
and wrist revealed causalgia-type pain over the wrist; 
tenderness over the first dorsal compartment with painful 
limiting of thumb abduction and extension with mildly 
positive Finkelstein's test; thumb CMC with pain and 
tenderness with limited range of motion; and crepitance, 
snapping, discomfort and pain with wrist supination and 
pronation.  There was discomfort in the first dorsal 
compartment radiating to the forearm.  She had dorsal wrist, 
volar wrist, radial and ulnar wrist pain and tenderness with 
testing of her left grip strength.  Volar flexion, 
dorsiflexion, radial and ulnar deviation was severely limited 
secondary to fusion, the latter three each to 0 degrees.  X-
rays of the left hand/wrist revealed severe arthritis of the 
thumb "[CMC] joint and remaining carpal joints," solid 
fusion of the radio-scophoid, radio-lunate, luno-capitate, 
scapho-capitate joints and ulnar shortening osteotomy.  The 
diagnoses included status-post left wrist fusion with 
residual arthritis, loss of wrist motion, pain and weakness; 
bilateral chronic de Quervain's disease with pain and 
tenderness over the first dorsal compartment, left worse than 
right; and bilateral thumb CMC arthritis, left worse than 
right.  

Based on the Veteran's history, clinical examination, 
imaging, testing, and evaluations by numerous physicians to 
include hand surgeons, as well as the extensive functional 
capacity evaluation, the VA physician opined that the Veteran 
can function at a sedentary/light activity category of 
performance and work.  Her permanent and partial physical 
impairment based on the 5th Edition of the AMA Guidelines 
should be: (a) left wrist, status-post arthrodesis with 
chronic pain, weakness, loss of wrist function with evidence 
of causalgia, moderate pain rating, and additional problems 
including CMC arthritis and chronic de Quervain's disease-
impairment rating of 60 percent for the upper extremity or 36 
percent for whole person; (b) the right thumb CMC arthritis 
and chronic de Quervain's disease-impairment rating of 20 
percent for the upper extremity or 12 percent for whole 
person; and (c) the shoulders impingement syndrome, 
tendonitis and bursitis-not rated.  The final conclusion was 
that the Veteran can function at a sedentary/light activity 
category but pain with activity should be considered if 
activities are to be repetitive or prolonged-permanent and 
partial physical impairment is 70 percent for the upper 
extremities or 42 percent for whole person.  This VA 
physician opined that the Veteran was not totally and 
permanently disabled.

During her February 2009 hearing, the Veteran asserted that a 
40 percent rating is warranted under Diagnostic Code 5214 
because she can not flex her left wrist at all as it is 
frozen from a fusion.  She testified that she wears wrist 
protection and that her scars have healed to what is 
considered an optimum level but the Veteran still has chronic 
pain and that each of the scars is tender.  The Veteran 
indicated that each of them is very pronounced and with 
swelling get even more sensitive and unbearable.  She 
maintains that, since each of the scars is tender, she should 
receive a compensable rating for all five under Diagnostic 
Code 7804 and that the October 2008 rating criteria should be 
applied to them.  The Veteran indicate that the chronic pain 
syndrome symptomatology cannot be distinguished from that 
related to the scarring or the residuals of the fusion.

III. Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

A.  Left Wrist Disability

Tendonitis is rated under Diagnostic Code 5024, which 
provides that tenosynovitis shall be rated based on 
limitation of motion of the affected part, as degenerative 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 
C.F.R. § 4.71a, Diagnostic Code 5024.  Under the provisions 
of Diagnostic Code 5003, degenerative arthritis, established 
by x-ray findings, will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 
10 percent ratings based on x-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a.  The wrist is 
considered a major joint.  38 C.F.R. § 4.45(f).  However, 
under Diagnostic Codes 5214 and 5215, major refers to the 
dominant extremity and minor refers to the nondominant.  
Here, the Veteran is right handed; therefore, her left wrist 
is the nondominant or minor wrist for rating purposes.

Initially, the Veteran's left wrist disability was rated as 
10 percent disabling under Diagnostic Code 5215, pertaining 
to the limitation of motion of the wrist.  Under that 
diagnostic code, a maximum rating of 10 percent is warranted 
for limitation of motion of the minor extremity, specifically 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (1984-2008).

Currently, the Veteran's left wrist disability is rated as 30 
percent disabling under Diagnostic Code 5214, pertaining to 
ankylosis of the wrist.  Under this diagnostic code, a rating 
of 20 percent is warranted for favorable ankylosis of the 
minor wrist in 20 degrees to 30 degrees of dorsiflexion; a 
rating of 30 percent is warranted for ankylosis of the minor 
wrist in any other position, except favorable; and a maximum 
40 percent rating is warranted for unfavorable ankylosis of 
the minor wrist in any degree of palmar flexion, or with 
ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (1984-2008).

Normal range of motion of the wrist is: radial deviation from 
0 to 20 degrees; ulnar deviation from 0 to 45 degrees; 
dorsiflexion from 0 to 70 degrees; and plantar flexion from 0 
to 80 degrees.  38 C.F.R. § 4.71a, Plate I (1984-2008).  

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  Amputation at the first 
elective site above the wrist (insertion of the pronator 
teres) for the minor wrist would warrant a 60 percent 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5124 (1984-2008).  Moreover, loss of use of the hand for the 
minor wrist would also warrant a 60 percent disability 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5125 (1984-
2008).  

The Board points out that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying the schedular 
criteria, consider granting a higher rating in cases in which 
a claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).



1.  Prior to January 31, 1986

Based on a thorough review of the record for this time 
period, the Board finds that the Veteran's left wrist 
disability does not warrant more than a 10 percent rating 
under Diagnostic Code 5215 for the following reasons.  

Clinical findings for the upper extremities were noted to be 
normal in a September 1984 Reserves physical examination 
report.  Generally, during this time period, the Veteran's 
left wrist disability was primarily manifested by poor grip, 
numbness about the dorsum aspect of the thumb with marked 
tenderness in the area of the first metacarpal bone; 
otherwise finger movements were still normal.  Finkelstein's 
tests were positive.  However, x-rays showed no bone 
abnormalities and a June 1985 bone scan was without evidence 
of reflex sympathetic dystrophy.  Any limitation of movement 
was due to pain.  Therefore, the Board concludes that with 
consideration of the DeLuca factors, the preponderance of the 
evidence shows that a maximum rating of 10 percent is 
warranted for limitation of motion of the minor extremity 
under Diagnostic Code 5215, as there is no evidence that 
dorsiflexion was less than 15 degrees or palmar flexion 
limited in line with forearm nor is there any evidence of 
ankylosis so as to warrant a higher rating under Diagnostic 
Code 5214. 

2.  From March 1, 1986 to June 25, 1998

Based on a thorough review of the record for this time 
period, the Board finds that the Veteran's left wrist 
disability does not warrant more than a 10 percent rating 
under Diagnostic Code 5215 for the following reasons.  

Generally, during this period x-rays identified no 
significant skeletal or soft tissue abnormalities; EMG and 
NCS were normal; and a bone scan was negative.  A March 1986 
WRAMC follow-up reflected that the Veteran was doing well, 
had no pain and had good range of motion and could return to 
full activity.  During an August 1989 VA examination, a 
popping sensation was noted about the first CMC joint of the 
left wrist, along with discomfort on passive manipulation of 
this joint and the extensor tendon to the left thumb.  
However, full flexion and extension of the fingers of the 
left hand, including the thumb, was possible.  At an August 
1992 private evaluation, there was minimal tenderness about 
the first CMC joint and over the first dorsal compartment.  
At a March 1993 VA examination, left hand weakness and 
tremors in the hand secondary to exertion and pain in the 
wrist secondary to lifting was noted.  Left hand grip was 
weaker than the right.  Some sensitivity to pinprick in the 
whole left hand was noted.  At a May 1993 VA examination, 
tenderness to palpation was noted over the prominent ulnar 
styloid and dorsal radial lunar articulation but without 
gross evidence of atrophy.  Wrist motion was normal with no 
clicking or instability.  

During this time period, any limitation of movement was due 
to pain.  Therefore, the Board concludes that with 
consideration of the DeLuca factors, the preponderance of the 
evidence shows that a maximum rating of 10 percent is 
warranted for limitation of motion of the minor extremity 
under Diagnostic Code 5215, as there is no evidence that 
dorsiflexion was less than 15 degrees or palmar flexion 
limited in line with forearm nor is there any evidence of 
ankylosis so as to warrant a higher rating under Diagnostic 
Code 5214.

3.  From November 1, 2001

Based on a thorough review of the record for this time 
period, the Board finds that the Veteran's left wrist 
disability does not warrant more than a 30 percent rating 
under Diagnostic Code 5214 for the following reasons.  

According to a January 2002 IME report, following a left 
wrist fusion in July 2001, the Veteran had no motion at the 
wrist joint, but all her MCP, PIP and DIP joints were 
functioning well.  Neurovascular examination of the left hand 
was normal; sensation was intact.  Dr. J. B. B. thought that 
the Veteran would have a permanent partial disability rating 
and would be able to return to work in a more limited type of 
capacity such as a light-type duty fashion without any 
repetitive heavy lifting.   In a March 2002 second opinion 
evaluation, Dr. J. B. B. noted that x-rays showed that the 
wrist was subluxed toward the volar surface and that the 
plate appeared to be impinging on the lunate.  Examination 
revealed volar flexion of the left wrist to 50 degrees, 
dorsiflexion to 20 degrees, and pronation and supination to 
90 degrees.  She was working light duty as a nurse at a state 
medical prison.  He suggested removing the plate to see if 
she could live with the malunion.  November 2002 x-rays 
showed wrist fused and mild osteoarthritis of the first CMC 
joint.  Tenderness was noted over the volar/radial base of 
the left thumb and over the extensor tendon on palpation with 
swelling over the plate.  

Since December 2002, when the left wrist plate and screws 
were removed, the Veteran has complained of pain with 
activity.  During a July 2003 VA examination, she had no left 
wrist flexion and her wrist was fixed at 15 degrees of 
extension.  The examiner added that subjective factors 
included pain with ADLs with increased fatigue, weakness with 
lifting and pain with pronation and supination.  Objective 
findings were pain with pronation and supination.  The 
Veteran was neurovascularly intact in both sensory and motor 
with 5/5.  She also had some instability of her left wrist 
with pronation and supination resulting from the distal ulnar 
resection with wrist fusion, limiting motion.  A March 2004 
VA examination revealed range of motion of the left wrist was 
to 0 degrees for dorsiflexion, palmar flexion, and radial and 
ulnar deviation and was additionally limited by pain, 
fatigue, weakness, lack of endurance and incoordination.  
There was ankylosis of the left wrist with no movement.  Grip 
strength was weaker on the left.

An October 2008 VA examination of the left hand and wrist 
revealed causalgia-type pain over the wrist; tenderness over 
the first dorsal compartment with painful limiting of thumb 
abduction and extension with mildly positive Finkelstein's 
test; thumb CMC with pain and tenderness with limited range 
of motion; and crepitance, snapping, discomfort and pain with 
wrist supination and pronation.  X-rays revealed post-
surgical changes of the left hand and wrist with evidence of 
a prior distal ulnar osteotomy and osseous fusion of the 
radiocarpal joint at the level of the proximal carpal row.

Thus, the Board concludes that with consideration of the 
DeLuca factors, the preponderance of the evidence shows that 
the Veteran's left wrist disability warrants no more than a 
rating of 30 percent for ankylosis of the minor wrist in any 
other position, except favorable.  There is no evidence 
during the time period in issue showing unfavorable ankylosis 
in any degree of palmar flexion, or with ulnar or radial 
deviation so as to warrant the assignment of a maximum 40 
percent rating.  Instead, only a 30 percent rating under 
Diagnostic Code 5214 is warranted for ankylosis of the minor 
wrist in any other position, except favorable.

B.  Surgical Scars

The Board notes that the rating criteria for skin disorders 
(scars) were revised twice during the pendency of this 
appeal, effective August 30, 2002 and October 23, 2008.  
Although the October 2008 revisions are specifically not 
applicable to pending claims, like the one here, unless the 
claimant indicates that she/he wants the revisions to be 
applicable to her/his claim.  As the Veteran has so indicated 
here, the October 2008 have been considered.  See 73 Fed. 
Reg. 54,708 (Sept. 23, 2008).  Even though the criteria have 
been rephrased, the elements to be considered in determining 
the degree of disability of the Veteran's service-connected 
scars are essentially unchanged.  The Board finds that its 
consideration of both the revised and former criteria is 
therefore not prejudicial to the Veteran, particularly where 
as here both the former and revised rating criteria have been 
considered by the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the Veteran's claim for service connection was 
filed prior to August 30, 2002, the Board will consider the 
regulations in effect both prior to and since August 30, 
2002.  The Board observes, however, that when an increase is 
warranted based solely on the revised criteria, the effective 
date for the increase cannot be earlier than the effective 
date of the revised criteria.  See 38 U.S.C.A. § 5110(g); 
VAOGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The RO designated Diagnostic Code 7804 for rating the 
Veteran's post-operative scarring resulting from the July 
2001 surgery, and assigned both compensable (10 percent) and 
noncompensable (0 percent) ratings.  See 38 C.F.R. §§ 4.31, 
4.118 (2001-2008).  Under the former criteria, a superficial 
scar that is tender and painful on objective demonstration is 
rated a maximum 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (in effect prior to August 30, 2002).  
Under the former criteria, a scar which is poorly nourished, 
with repeated ulceration, also is rated a maximum 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
Under the former criteria, scars may also be rated based on 
any limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (in effect prior to August 30, 
2002).  The Note accompanying Diagnostic Code 7804 states 
that the 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toes, and the rating may exceed the amputation 
value for the limited involvement.

Under the revised criteria effective August 30, 2002, 
Diagnostic Code 7802 is for rating scars other than the head, 
face, or neck that are superficial, that cover an area(s) of 
144 square inches (929 square centimeters) or greater; and 
provides for only a maximum 10 percent rating.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  Such is also the case with Diagnostic Code 7803, for 
rating unstable superficial scars, or scars where there is 
frequent loss of covering of skin over the scar; this 
diagnostic code also authorizes only a maximum 10 percent 
rating.  A superficial scar which is painful on examination 
is rated a maximum 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804 (effective August 30, 
2002).  Note (2) accompanying Diagnostic Code 7804 states 
that, a 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe, even though amputation of the 
part would not warrant a compensable evaluation.  Scars may 
continue to also be rated based on any limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (effective August 30, 2002).

Effective October 23, 2008, burn scars or scars due to other 
causes, not of the head, face, or neck, that are superficial 
and nonlinear covering areas of 144 square inches (929 sq. 
cm.) or greater are rated a maximum 10 percent disabling 
under Diagnostic Code 7802.  Diagnostic Code 7803 has been 
eliminated as of October 23, 2008.  Scars that are unstable 
or painful receive a compensable rating under Diagnostic Code 
7804.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Unlike, 
prior to October 23, 2008, Diagnostic Code provides for 
higher compensable ratings for multiple unstable or painful 
scars.  Under Diagnostic Code 7804, one or two scars that are 
unstable or painful warrant a 10 percent rating; three or 
four scars that are unstable or painful warrant a 20 percent 
rating; and five or more scars that are unstable or painful 
warrant a maximum 30 percent rating.  Other scars (including 
linear scars) and other effects of scars evaluated under 
Diagnostic Codes 7800, 7801, 7802, and 7804 are rated under 
Diagnostic Code 7805, under which any disabling effect(s) not 
considered in a rating provided under Diagnostic Codes 7800-
7804 are evaluated under an appropriate diagnostic code.  38 
C.F.R. § 4.118, Diagnostic Codes 7801-7805 (effective October 
23, 2008).

A review of the medical evidence reveals that, since the 
effective date of grant of service connection, the residual 
surgical scars on the Veteran's left wrist, that are the 
subject of this appeal, are well healed and have not had any 
ulceration.  The Veteran's scars never been noted to be 
poorly nourished, to have repeated ulceration, to be 
unstable, or to have frequent loss of covering of the skin 
over them.  The Veteran's left wrist scarring covers an area 
of less than 929 square centimeters and are stable.  With 
regard to limitation of function, none of the medical records 
indicate that the Veteran's left wrist scars result in any 
limitation of motion or loss of function other than that 
already considered for rating the Veteran's residuals of de 
Quervain's disease.  The Board points out that evaluation of 
the same disability under various diagnoses is to be avoided, 
as is the evaluation of the same manifestation under 
different diagnoses.  See 38 C.F.R. § 4.14.  As such 
assigning a separate rating due to limitation of motion for 
the Veteran's surgical scars would violate the anti-
pyramiding provisions of 38 C.F.R. § 4.14.  Accordingly the 
Veteran is not entitled to an initial compensable rating for 
his scarring under the versions of Diagnostic Codes 7803 and 
7805 in effect prior to August 20, 2002 and prior to October 
23, 2008.  

The medical evidence appears to be inconclusive as to whether 
all of the Veteran's surgical scars were tender and painful 
on objective demonstration, prior to an October 2008 VA 
examination.  However, the Board notes that the evidence of 
record has continually noted the Veteran's subjective 
complaints of pain and tenderness.  A March 2004 VA examiner 
noted that a 5.5-cm scar on the anterior surface of the 
distal forearm and wrist was tender, which has already been 
granted an initial 10 percent rating, and indicated that two 
4-cm scars and a 3-cm scar were nontender.  During an October 
2008 VA joints examination and her hearing testimony, the 
Veteran indicated that she has discomfort with any palpation 
over the scars.  The October 2008 VA examiner noted that the 
Veteran's scars are superficial and stable with no adherence 
to the underlying tissue.  There was no atrophy, frequent 
loss of skin covering, ulceration or skin breakdown of any of 
the scars.  The October 1008 VA examiner added that the 
Veteran did have some tenderness with palpation of all scars.  
Thus, the Board concludes that the Veteran's scar were tender 
and painful on objective demonstration.  Resolving all doubt 
in the Veteran's favor, the Board finds that the Veteran's 
surgical scars meet the criteria for separate initial 10 
percent ratings under versions of Diagnostic Codes 7803 or 
7804 in effect prior to August 20, 2002 and prior to October 
23, 2008.  

The Board has also considered the rating criteria effective 
October 23, 2008.  Under that criteria, the Veteran's five 
surgical scars together would warrant a combined 30 percent 
rating under Diagnostic Code 7804.  When such 30 percent 
rating is combined with the Veteran's 30 percent rating for 
ankylosis of the left wrist, using 38 C.F.R. § 4.25, the 
overall combined rating for the Veteran's left wrist 
disability with scarring would be 50 percent.  Under the 
holding in Karnas, the Board finds that the two earlier 
versions of the rating criteria are the most favorable to the 
appellant and will be applied, as separate 10 percent ratings 
for each of the scars, when added to the Veteran's 30 percent 
rating for ankylosis of the left wrist, results in an overall 
combined rating of 60 percent.  See Karnas, 1 Vet. App. at 
313.

In light of the above, since July 5, 2001, the Board 
concludes that the preponderance of the evidence warrants 
separate initial 10 percent ratings for a 3-cm midline 
surgical scar on the left wrist, for a 4-cm lateral aspect 
surgical scar on the left wrist, and for a 4-cm medial 
surgical scar on the left wrist, but is against an initial 
rating in excess of 10 percent for 5.5-cm surgical scar on 
the left wrist.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IV.  Additional Considerations

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case for the Veteran's left wrist disability, 
except for the period discussed in the remand portion of this 
decision, as the evidence fails to establish that there are 
exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization outside of 
those where a TTR has already been awarded under 38 C.F.R. 
§ 4.30.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board acknowledges that the 
Veteran is receiving SSA disability benefits.  However, such 
disability benefits were granted because of CTS, tendonitis, 
osteoarthritis, and pain in her right wrist, neck, shoulders, 
knees, and ankles, not her left wrist disability alone.  The 
evidence fails to establish that there is marked interference 
with the Veteran's employment due solely as a result of her 
left wrist disability, to include scarring, beyond that 
contemplated by the schedular rating criteria.  Nor does the 
evidence show that the Veteran has had frequent periods of 
hospitalization that has interfered with her employment or 
daily life.  The Veteran has undergone several surgeries and 
in most cases was awarded a TTR for convalescence following 
such surgery.  The record does not show that additional 
surgery is required for the left wrist.  Although the 
evidence does show that the Veteran has undergone extensive 
physical therapy, such therapy was not only for her left 
wrist but also for neck and knee disorders following a motor 
vehicle accident.  Thus, the record fails to show evidence 
that would render application of the rating schedule 
inadequate.

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) ; Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Thus the Board finds that the 
preponderance of the evidence is against referral of all but 
one of the Veteran's claims for extraschedular consideration.

Finally, the Board notes that the grant of separate 10 
percent ratings for scarring does not violate the amputation 
rule.  The "amputation rule" provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at that elective level, were 
amputation to be performed.  38 C.F.R. § 4.68.  Amputation at 
the first elective site above the wrist would warrant a 60 
percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5124.  The combined rating of the Veteran's disabilities 
of the left wrist (30 percent for other than favorable 
ankylosis of the left wrist and compensable 10 percent 
ratings for five surgical scars, one from the original 
January 1986 surgery) is 60 percent.  See 38 C.F.R. § 4.25 
(2008).


ORDER

An initial rating in excess of 10 percent for residuals, 
postoperative left wrist, De Quervain's tendonitis, prior to 
January 31, 1986, is denied.

A rating in excess of 10 percent for residuals, postoperative 
left wrist, De Quervain's tendonitis, from March 1, 1986 to 
June 25, 1998, is denied.

A rating in excess of 30 percent for residuals, postoperative 
left wrist, De Quervain's tendonitis, from November 1, 2001, 
is denied.

An initial rating in excess of 10 percent for a 5.5-cm 
surgical scar, left wrist, is denied.

An initial 10 percent rating for a 3-cm midline surgical 
scar, left wrist, is granted, subject to the laws and 
regulations governing payment of monetary benefits.

An initial 10 percent rating for a 4-cm lateral aspect 
surgical scar, left wrist, is granted, subject to the laws 
and regulations governing payment of monetary benefits.

An initial 10 percent rating for a 4-cm medial surgical scar, 
left wrist, is granted, subject to the laws and regulations 
governing payment of monetary benefits.


REMAND

Consideration of an Extraschedular Rating for the Veteran's 
Left Wrist Disability for the Period from October 1, 1998 to 
July 5, 2001

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Diagnostic Code 5214, a maximum 10 percent rating is 
warranted for limitation of motion of the minor extremity, 
specifically dorsiflexion less than 15 degrees or palmar 
flexion limited in line with forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  As reflected above, following the June 
1998 ORIF, the Veteran had some collapse and some volar 
subluxation of her distal rays, resulting in loss of fixation 
and chronic discomfort and pain with limited motion.  During 
a December 1998 VA examination, the Veteran stated that she 
had to stop working when the pain in her thumb became 
unbearable.  The December 1998 VA examiner indicated that the 
injury to the Veteran's left wrist had produced a partial 
permanent disability that had overshadowed the de Quervain's 
disease in her left thumb; however, it was difficult to 
separate the two entities as to their effect on the 
functioning of the left hand.  When it is not possible to 
separate the effects of the service-connected disability from 
a nonservice-connected condition, such signs and symptoms 
must be attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam).  During a January 2001 VA examination, the Veteran 
reported difficulty with several ADLs.  

When the rating schedule appears to be inadequate to evaluate 
a claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating.  
Id. 

Because it appears that the Veteran's claim for a rating 
higher than 10 percent for the period from October 1, 1998 to 
July 5, 2001, might be eligible for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1), this matter 
should be reviewed for consideration of whether it should be 
referred to the Under Secretary for Benefits or the Director 
of the C&P Service for extraschedular consideration.  
Accordingly, remand of this matter is warranted.  



Accordingly, the case is REMANDED for the following action:

1.  After any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's remaining 
higher rating claim, to include a 
determination as to whether referral to 
the Under Secretary for Benefits or the 
Director of the C&P Service (or any other 
appropriate VA official) for the purpose 
of considering whether an extraschedular 
rating may be assigned for the Veteran's 
left wrist disability from June 25, 1998 
to July 5, 2001.  Document consideration 
of whether "staged rating," pursuant to 
the Fenderson and Hart decisions, cited 
to above, is warranted. 

2.  If any determination remains 
unfavorable, the Veteran and her 
representative should be furnished an 
SSOC and be afford the appropriate period 
of time for response before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


